BUCK, J.
Action to determine adverse claim. Defense, a mechanic’s lien. The court below found that there was no lien, and ordered judgment accordingly. The grounds upon which the court found that there was no lien, were that the alleged lien was not filed in time; “that the first item for labor and material was furnished on June 9, 1893, and the last one on August 29, 1893;” and that the claim of the lien was not filed until March 16, 1894. The item for two hours’ labor was performed December 16, 1893, in chipping off the edge of the fire doors on the front of a boiler, so that they would fit, and also in chipping off the edge of a flue door. No other work was'done or material furnished between August 29, 1893, and December 16, 1893. In view of the trifling amount of work done on December 16, 1893, the great lapse of time, and the circumstances under which the work was done, and the uncertain and unsatisfactory evidence on the part of the deféndant, we think that the trial court was justified in finding as a fact that the defendant’s contract was complete on August 19, and that the last item of work or material in its performance was furnished on that date.
The order denying the motion for a new trial is therefore affirmed.